Order filed September 24, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00062-CR
                                   ____________

                     ERICK LIONEL MILLER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 221st District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 12-04-04401-CR

                                     ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit No. 2, a
DVD.
      The clerk of the 221st District Court is directed to deliver to the Clerk of this
court the original of State's exhibit No. 2, a DVD, on or before October 8, 2013.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit No. 2, a DVD, to
the clerk of the 221st District Court.



                                              PER CURIAM